Title: To George Washington from William Heath, 16 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 16. 1782.
                        
                        Inclosed are two letters which I have received from captain Banister, who has for some time been at
                            Springfield receiving recruits. My receipt of the first of the letters, I took the liberty to mention to your Excellency
                            when I had the honor of seeing you here; The other came to hand this morning. As your Excellency’s letter to major-general
                            Lincoln while he was at Boston, which I had the honor to see under flying seal, requesting him (if I mistake not) to pay
                            particular attention to the recruiting service in Massachusetts, and also in New Hampshire, and concluding that he had
                            taken every necessary measure to facilitate this essential business, especially as I had heard he had ordered
                            lieutenant-colonel Badlam to relieve major Pettengill who had been superintending at Boston—I apprehended it was improper
                            for me to interfere in the matter, as I might counteract those measures which he, in obedience to your Excellency’s
                            instructions, had adopted. But from the tenor of captain Banister’s letters, it seems matters are very much at loose and
                            uncertainty, and the service in danger of being injured. Captain Banister was an assistant to colonel Shepard while he
                            superintended at Springfield the last year. Colonel Shepard having received the greatest part of the recruits in the
                            western district of Massachusetts, joined his regiment, and captain Banister was left to receive the few that might come
                            on. He has been more than a year absent from the regiment, and colonel Shepard wishes he may join. Some person, most
                            certainly, should be at Springfield; and by captain Banister’s letter, continental officers are to be at Boston,
                            Worcester, and Wells, also. But as I have never had any knowledge of the business—nor do I know what resolves Congress or
                            the state have passed—or what instructions have been given, I am totally at loss in the matter; but think it my duty to
                            make this representation to your Excellency. I have the honor to be, With the highest respect, Your Excellency’s Most
                            obedient servant
                        
                            W. Heath
                        
                    